Citation Nr: 9930465	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  93-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a disability 
manifested by chest pain.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an increased rating for the veteran's 
service-connected left eye enucleation, currently rated 40 
percent disabling.  

7.  Entitlement to an increased rating for the veteran's 
service-connected degenerative changes, lumbar spine, 
currently rated 20 percent disabling.  

8.  Entitlement to an increased rating for the veteran's 
service-connected varicose veins; left lower leg, currently 
rated 10 percent disabling.  

9.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected degenerative changes, left ankle.  

10.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected scar of the right cheek.  

11.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected scar above the left eyebrow.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and DD


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.  



FINDINGS OF FACT

1.  Competent evidence attributing a current disability of 
the shoulders to service has not been presented.  

2.  Competent evidence attributing a current disability of 
the left knee to service has not been presented.

3.  Competent evidence attributing a current disability 
manifested by chest pain to service has not been presented.  

4.  Competent evidence of a current diagnosis of hearing loss 
or attributing a current hearing loss disability to service 
has not been presented.  

5.  Competent evidence of a current diagnosis of tinnitus, 
the presence of tinnitus in service, or attributing a current 
tinnitus disability to service has not been presented.

6.  The current symptoms and manifestations of the veteran's 
left eye enucleation reveal vision in the remaining eye is 
better than 20/50, and the veteran is able to wear a 
prosthesis in place of the enucleated eye.  

7.  The current symptoms and manifestations of the veteran's 
service-connected degenerative changes of the lumbar spine 
include complaints of back pain and tenderness at L5/S1 but 
no neurological impairment and no evidence of functional 
loss.   

8.  The current symptoms and manifestations of disability 
attributable to the veteran's service-connected varicose 
veins of the left leg include varicosities above and below 
the knee characterized as moderate to severe.  

9.  The current symptoms and manifestations of disability 
attributable to the veteran's service-connected degenerative 
changes of the left ankle include complaints of locking and 
pain on use, but no evidence of functional loss, swelling or 
instability detected upon examination.  

10.  The current symptoms and manifestations of disability 
attributable to the veteran's service-connected scar of the 
right cheek are a small scar that is without marked 
discoloration, color contrast or the like, is difficult to 
see and present a disability picture that is best described 
as a slight scar.  

11.  The current symptoms and manifestations of disability 
attributable to the veteran's service-connected scar of the 
left eyebrow is an S-shaped or wing-shaped scar at the outer 
edge of the left eyebrow that is without marked 
discoloration, color contrast or the like, is not 
disfiguring, does not produce marked or unsightly deformity 
of the eyelid, and does not result in complete or 
exceptionally repugnant deformity of one side of his face.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a bilateral shoulder disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a left knee disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991). 

3.  A well-grounded claim of entitlement to service 
connection for a disability manifested by chest pain has not 
been presented.  38 U.S.C.A. § 5107 (West 1991). 

4.  A well-grounded claim of entitlement to service 
connection for hearing loss has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

5.  A well-grounded claim of entitlement to service 
connection for tinnitus has not been presented.  38 U.S.C.A. 
§ 5107 (West 1991).  

6.  Entitlement to a rating of more than 40 percent for the 
veteran's service-connected left eye enucleation is denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Codes 6063 through 6066 (1999).  

7.  Entitlement to a rating of more than 20 percent for the 
veteran's service-connected degenerative changes, lumbar 
spine, is denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5292 
(1999).  

8.  Entitlement to a rating of 20 percent for the veteran's 
service-connected left varicose veins is granted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (1991 and 1999).  

9.  Entitlement to a compensable rating for the veteran's 
service-connected degenerative changes, left ankle, is 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003-5271.   

10.  Entitlement to a compensable rating for the veteran's 
service-connected scar of the right cheek is denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  

11.  Entitlement to a compensable rating for the veteran's 
service-connected scar of the left eyebrow is denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Background
In September 1991 the veteran claimed service connection for, 
inter alia, bilateral shoulder pain, left knee pain, chest 
pain, hearing loss and tinnitus.  

Service medical records reflect that in August 1971 the 
veteran was treated for muscle strain of the right shoulder.  
In November 1971 he was treated for what was characterized as 
questionable recurrent tendinitis.  In November and December 
1971 the veteran was treated for complaints of pain after 
falling down the stairs onto his right shoulder.  X-rays 
revealed no fracture.  The shoulder was tender, and the 
injury was characterized as a soft tissue injury of the 
posterior right shoulder, treated with physical therapy.  In 
March 1973 the veteran complained of "shoulder pain" and 
the examiner noted muscular shoulder pain with full range of 
motion, no trauma was involved.  In January 1975 he sought 
treatment for a muscle strain over the anterior aspect of the 
right shoulder.  In September 1978 he sought treatment for 
left knee tendon strain.  A September 1981 progress note 
reported "hearing loss probably secondary to high noise 
environment," and hearing tests conducted in September 1981, 
February 1986 and November 1988 showed some hearing loss.  
All other hearing tests showed no hearing loss.  Treatment 
was administered in August 1985 for lateral collateral 
ligament strain due to trauma, which then resolved.  The 
veteran was treated for chest pains in March 1986, which were 
attributed to pyrosis.  An examination incident to release 
from active duty was not performed.  There is no reference in 
the veteran's service medical records to complaints, 
diagnosis or treatment of tinnitus.  

A Department of Veterans Affairs (VA) compensation and 
pension examination conducted in March 1992 noted the 
veteran's reported history of injury to the left shoulder 
during a fall in service and current symptoms of aching on 
and off in cold weather.  X-rays taken in March 1992 revealed 
normal shoulders.  He also reported that in 1986 he had chest 
pain on the left side, but when it was evaluated by 
electrocardiogram and x-ray, no definitive diagnosis was 
made.  He added that he continues to suffer from bilateral 
chest pain occasionally.  He reported a history of hearing 
loss and tinnitus.  On examination, evaluation with a tuning 
fork revealed air conduction greater than bone conduction.  
His extremities revealed normal range of motion of the joints 
and no sensory or functional loss.  The diagnostic 
impressions included chest pain of undetermined etiology, 
with a normal chest x-ray, could be due to long history of 
smoking or some atelectatic process; claims hearing loss to 
high frequency and constant tinnitus.  On a Summary Report of 
Examination for Organic Hearing Loss dated in March 1992 the 
examiner noted clear canals, with visible tympanic membranes 
and light reflexes.  Audiometric testing revealed normal 
hearing.  Speech and acoustic results were consistent with 
pure tone findings.  The audiologist concluded that the best 
estimate of the veteran's organic hearing sensitivity was 
hearing within normal limits by VA standards, bilaterally.  

In August 1992 the veteran was advised that service 
connection was denied for a bilateral shoulder condition, 
left knee disability and chest pain because although those 
conditions were treated in service they were not chronic and 
were not present in the 1992 VA examination.  The veteran was 
also informed that service connection was denied for 
bilateral hearing loss and tinnitus, as those conditions were 
not present in service or on VA examination.  The veteran 
submitted a notice of disagreement addressing that decision 
in September 1992.  He was furnished a Statement of the Case 
(SOC) in September 1992 in which it was explained that 
service connection may only be granted for a condition 
present in service if continuity or chronicity are shown.  As 
the veteran had no current disabilities of the shoulders, the 
left knee, a disability manifested by chest pain, hearing 
loss or tinnitus, service connection for those claims was 
denied.  The veteran submitted a substantive appeal in 
October 1992.  

At a hearing before a hearing officer conducted in November 
1992 the veteran testified that he suffers chest pains, 
grinding in the right shoulder and pains in all his joints 
that he attributed to arthritis.  He added that his left knee 
locks up when he walks, causing very sharp pain and requiring 
him to sit and rub it to soothe it before he can continue.  
The veteran offered no testimony regarding treatment of or 
complaints of hearing loss or tinnitus.  In May 1993 he was 
provided a Supplemental Statement (SSOC) of the Case in which 
it was explained that service connection for a right shoulder 
disability remained denied because, even though the veteran 
complained of current right shoulder problems, there is no 
medical evidence of such a disability.  Similarly, his claim 
regarding a disability manifested by chest pain remained 
denied in the absence of medical evidence of a current 
disability.  

The appeal was sent to the Board of Veterans' Appeals (Board) 
for appellate consideration.  In July 1995 the Board remanded 
it for additional development to obtain additional 
information to be used in assessing the current levels of 
disability attributable to the veteran's service-connected 
disabilities.  In November 1996 the veteran provided 
information regarding additional treatment, including records 
from Malmstrom Air Force base dated in December 1992 showing 
treatment for complaints of left knee pain for six months 
with no known trauma, with the pain occurring after he had 
been active.  The assessment was probable knee strain, rule 
out degenerative change.  X-rays taken were reported to show 
some calcification at the attachment of quadriceps tendon to 
the patella, but otherwise normal.  The plan was for the 
veteran to be referred for a left knee ligament stabilizer, 
as the veteran complained of lateral knee pain and a feeling 
of weakness.  A January 1994 record reflected treatment for a 
contusion to the left leg sustained when a refrigerator fell 
on his leg.  No additional information was provided as to the 
location of the pain on the leg.  Records obtained from the 
VA treatment facility in Phoenix revealed no treatment for 
complaints of bilateral shoulder pain, left knee pain, chest 
pain, hearing loss or tinnitus.  

In April 1998 the veteran reported he had been treated for a 
heart condition in March 1998.  In a SSOC furnished to him in 
May 1998 it was explained that service connection for a 
bilateral shoulder condition, a left knee condition, and a 
disability manifested by chest pain, to include a heart 
condition, hearing loss and tinnitus, remained denied, as 
there was no evidence that he incurred such disabilities in 
service.  Records dated in December 1998 prepared incident to 
hospitalization for a bleeding ulcer contain a notation that 
he complained that his shoulders hurt.  Additional treatment 
records were sought from both the VA medical facility in 
Phoenix and the medical facility in Fort Harrison, 
particularly regarding the treatment administered in March 
and April 1998 for a heart problem, but no additional records 
were received.  In a SSOC provided to the veteran in April 
1999 it was again explained that these claims remained denied 
because there was no evidence that the veteran had chronic 
disabilities in service.  

Applicable Laws and Regulations 
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991). For disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active 
military, naval, or air service, during other than a period 
of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred or aggravated, 
compensation as provided by law.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).   

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Although the veteran asserts that he incurred an allergy or 
sinus condition in service that became a disability, and that 
is still present, as a layperson he is qualified only to 
provide competent evidence of the symptoms he experienced, 
not of the diagnosis of an in-service disease or injury, or 
of a nexus between a current diagnosis and an in-service 
disease or injury.  McManaway v. West, No. 97-280 (U.S. Vet. 
App. Sept. 29, 1999); Falzone v. Brown, 8 Vet. App. 398 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).   

Analysis
Shoulder Disabilities
The veteran asserts he suffers from pain in both shoulders 
that is the result of service.  During the examination 
conducted in March 1992 in which his complaints of shoulder 
pain were investigated, no defects of either shoulder were 
detected.  Similarly, the medical records obtained during the 
development of this claim include only one record of a 
complaint of shoulder pain, but contain no records reflecting 
treatment of that complaint or diagnosis of a disability of 
either shoulder.  The first step of the Caluza analysis of 
whether a claim is well grounded requires competent, i.e., 
medical, evidence of a current disability.  In this case, 
there is none.  With regard to whether medical evidence, or 
in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury is present, 
the Board notes, as did the RO, that the veteran was treated 
for complaints of shoulder pain in service, but there is no 
evidence suggestive of a chronic disability in service, and 
there has been no medical evidence of continuity of 
symptomatology since service.  Furthermore, the record to 
date contains no medical opinion addressing the existence of 
a nexus between a current shoulder disability and service.  
The veteran's assertions in that regard are not competent 
evidence, as there is no evidence that he has medical 
training.  McManaway, Falzone, Espiritu.  Therefore, the 
Board concludes that neither the second or third steps of the 
Caluza analysis have been met.  Accordingly, this claim is 
not well grounded.  As the claim is not well grounded, any 
perceived or actual failure by VA to render assistance in 
developing this claim cannot be legal error.  Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999), mot. for en banc 
review den'd July 28, 1999.

Left Knee Disability 
The veteran has argued he should be granted service 
connection for a left knee disability that he reported began 
in November 1971 and was recurring.  In his notice of 
disagreement he further indicated the disability was left 
knee strain.  As noted above, his service medical records 
contain references to treatment of the left knee.  However, 
no left knee disability was detected during the 1992 VA 
examination.  Post-service records include entries reflecting 
treatment in December 1992 for left knee strain of 
approximately 6 to 7 months duration, and a 1994 record 
reflecting treatment for an injury sustained while moving a 
refrigerator.  The veteran's service medical records show 
treatment on several occasions for left knee pain, but do not 
suggest the veteran had a chronic disability.  Furthermore, 
there is no opinion from anyone with medical training that 
suggests the veteran has a left knee disability now that is 
the result of service.  As noted above, the veteran's 
assertions in that regard are not competent evidence.  
McManaway, Falzone, Espiritu.  Accordingly, a well-grounded 
claim of entitlement to service connection for a left knee 
disability has not been presented to date.  In the absence of 
a well-grounded claim, VA has no duty to assist in developing 
a claim.  38 U.S.C.A. § 5107; Morton.  

Disability Manifested by Chest Pain
The record reflects that the veteran suffered a myocardial 
infarction in March 1998, although the RO was unable to 
obtain copies of the records prepared incident to the 
treatment administered to the veteran at that time.  Prior to 
that incident he claimed service connection for a disability 
manifested by chest pain.  That claim was denied because 
although there was evidence in service of complaints of chest 
pain, there was no evidence it was associated with a 
disability, nor was there medical evidence that the veteran 
currently suffers a disability manifested by chest pain that 
is attributed to service.  To date the record still contains 
no such evidence.  The fact that the veteran has suffered a 
myocardial infarction establishes a current diagnosis of a 
cardiovascular disorder, but there is still no medical 
opinion that supports a conclusion that the veteran had a 
cardiovascular disability in service, or that there is a 
nexus between the current cardiovascular disorder and 
service, either directly or on a secondary basis.  In the 
absence of such evidence, the claim is not well grounded.  
Caluza.  In the absence of a well-grounded claim, there is no 
duty to assist.  

Hearing Loss
As set out in the Background portion of this document, the 
evidence does not reflect that the veteran has current 
hearing loss.  Similarly, there is no competent evidence that 
the veteran suffers from hearing loss due to service.  
Accordingly, a well-grounded claim of entitlement to service 
connection for hearing loss has yet to be presented.  Caluza, 
Brammer, McManaway.  

Tinnitus
As set out in the Background portion of this document, the 
evidence does not reflect that the veteran had tinnitus in 
service, or that he has tinnitus now that is due to service.  
Accordingly, the Board finds that a well-grounded claim of 
entitlement to service connection for tinnitus has yet to be 
presented.  Caluza, Brammer, McManaway.


Increased Rating Claims
Background
The veteran claimed service connection for left eye 
enucleation, back pain, left leg varicose veins, painful left 
ankle, and scars of the right cheek and the left eyebrow in 
September 1991.  During the March 1992 VA examination, the 
examiner noted the left eye prosthesis, and reported that the 
veteran's vision in his right eye was 20/30, with normal 
field of vision.  On examination his back showed normal 
posture with good musculature, but tenderness to palpation at 
L5/S1.  Pain was also elicited with rotation at the hips, 
with pain radiating into the left leg.  Flexion and extension 
were normal.  The veteran exhibited normal range of motion of 
the extremities, no abnormalities of joint flexion and no 
sensory or functional loss.  Regarding his varicose veins, 
the examiner noted the veteran's report that they began 
developing in 1983 and continue to get worse, resulting in 
occasional pain and throbbing in the left leg if he walked 
too far or stood in one place too long.  The examiner 
characterized the varicose veins of the lower leg on the left 
side as moderate to severe, and indicated the veteran was 
advised to wear a supportive garment while at work.  
Neurologic examination was normal.  The only mention in the 
report of a facial scar is a reference to a well-healed 
laceration around the outside of the left orbit that did not 
cause dysfunction.  No mention appears in the examination 
report of the veteran's cheek scar.  In conclusion, the 
examiner's impressions regarding these disabilities were 
enucleation of the left eye, 1980, now wears prosthesis; rule 
out degenerative disc disease and/or narrowing of the 
interspace at L4/5, rule out arthritic changes; varicosities 
of the left lower leg, moderate to severe.  

Service connection was granted for each of those disabilities 
in a rating decision dated in July 1992 as follows:  the 
disability rating assigned for the left eye enucleation was 
40 percent under Diagnostic Code 6066; for degenerative 
changes of the lumbar spine, 10 percent under Diagnostic Code 
5292; varicose veins of the left lower leg, 10 percent under 
Diagnostic Code 7120; degenerative changes of the left ankle 
were assigned a noncompensable rating under Diagnostic Code 
5010-5271; and the scars of the right cheek and left eyebrow 
were assigned noncompensable ratings under Diagnostic Code 
7800.  All ratings were made effective from September 1991.  
The combined disability rating was 50 percent, and the 
veteran was found to be entitled to Special Monthly 
Compensation on account of the anatomical loss of one eye.  

In September 1992 the veteran expressed disagreement with the 
ratings assigned, and was provided a SOC in which it was 
explained that a higher rating for his eye was not possible.  
His back could not be rated more than 10 percent because the 
evidence showed he suffered low back pain with objective 
evidence of pain on motion, but moderate limitation of motion 
was not demonstrated, nor was there neurologic evidence of 
radiculopathy.  Similarly, his varicose veins could not be 
rated higher because he had no evidence of varicosities above 
the knee, and no marked distortion, sacculation, edema or 
ulceration was reported.  The veteran's ankle disability 
could not be rated higher because, although there was x-ray 
evidence of degenerative changes in the ankle, there was no 
evidence of functional impairment, and no evidence of 
swelling or instability.  Finally, neither the cheek nor the 
eyebrow scar was disfiguring, so higher ratings were not 
warranted for either of them.  In his substantive appeal the 
veteran  disagreed, indicating that his back should be rated 
20 percent as some days he cannot get out of bed or turn over 
without assistance.  He explained that his varicose veins 
were present on both legs, not just on one leg, and those on 
his left leg were worse than indicated by the examiner.  He 
also raised a claim of entitlement to service connection for 
varicose veins of the right leg, and for generalized 
arthritis, but abandoned those claims by not responding to 
the RO's subsequent attempt to aid him in developing them.  
Regarding the ankle disability, the veteran asserted the 
joint sometimes locked up and the resulting pain prevented 
him from walking until he was able to massage the joint and 
relieve the pain.  Regarding his scars, he argued that they 
are, in fact, disfiguring.  He made no comments in his 
substantive appeal addressing the rating for his eye.  

At the November 1992 hearing before RO personnel, the veteran 
testified that his eye was not completely removed after he 
accidentally enucleated it in service, and that he had a 
prosthesis in place that had some movement.  The cheek scar 
was the result of surgery to remove a cyst, and the eyebrow 
scar was the result of a cut sustained when he was hit with a 
glass.  He explained he injured his back in service in an 
automobile accident, and that some mornings he has severe 
pain when he tries to get out of bed.  He added that after 
work sometimes he has to have back rubs to alleviate back 
pain.  He works construction and is also doorman at a bar.  
He reported back pain when he bends his back, and has pain 99 
percent of the time, whether moving or not.  Sometimes he has 
pain that radiates to his left leg.  Regarding his varicose 
veins, he showed the hearing officer that they were very 
extensive, and that sometimes they itch, so he scratches them 
in his sleep and they bleed.  Regarding the ankle, the 
veteran reported it locks once or twice a week and it swells.  
Regarding his scars, the veteran testified that they are both 
disfiguring, and that the eyebrow scar is "quite 
prominent."  

In May 1993 the veteran was furnished a SSOC in which it was 
explained that an increased rating for his back disability 
was not warranted because the evidence supports a finding 
that he has no more than slight limitation of motion, no 
neurological impairment, no muscle spasm, and no other 
objective findings of an impairment warranting a rating of 
more than 10 percent.  The veteran's testimony regarding the 
severity of his varicose veins supported the continued 
assignment of a 10 percent rating; his testimony regarding 
symptoms of his left ankle and facial scar disabilities 
supported the continued assignment of noncompensable ratings 
under the appropriate diagnostic codes.  

The Board remanded this matter for additional development in 
July 1995.  The report of a VA examination conducted in 
September 1995 reported the veteran's complaints of sharp 
pain in his lower back on the left side, and that any 
activity, long standing or sleeping wrong caused pain.  He 
reported it did not radiate and caused no leg dysfunction.  
Regarding the varicose veins in the left leg, he indicated 
they began in the 1980's, and when he stood for any period of 
time the leg would swell and caused quite a bit of 
discomfort.  The examiner added that the veteran's left leg 
problem was exacerbated by the fact that he was bitten on the 
left calf by a brown recluse spider in October 1993 and the 
ulcer that developed at the site required long-term, ongoing 
treatment.  On examination the physician noted that the 
veteran had a glass eye.  His lower back was tender to 
percussion, especially on the left.  He had forward flexion 
to 90 degrees, extension in excess of 10 degrees, and 
rotation 5 degrees both right and left, and bending 15 
degrees right and left.  In a sitting position the same was 
found with pain over the lumbosacral spine, left side.  
Straight leg raising was to 90 degrees, LaFav's test was 
positive on the right leg with both external and internal 
rotation, and on the left leg with internal rotation.  
Straight leg raising against pressure caused low back pain, 
giving a positive Hoover's test on the right side.  Deep 
tendon reflexes were intact and equal bilaterally.  Regarding 
the varicose veins on the left leg, the examiner noted 
extensive varicosities of the greater saphenous system.  
Minor changes in the lesser saphenous system of the lower 
part of the left leg, with early changes in the greater 
saphenous system in the upper left leg.  The left leg was 
noted to be markedly swollen around the calf.  The left ankle 
exhibited normal range of motion and no swelling other than 
that caused by varicose veins and the spider bite.  The 
examiner's impressions were myofascial syndrome, lumbosacral 
spine, rule out possible bone spurs and/or disc space 
narrowing; extensive varicose veins of the left leg 
especially of the greater saphenous system with pitting edema 
due at least in part to varicose veins; left ankle stability 
post sprain with no evidence of arthritic degeneration.  X-
rays revealed minimal changes compatible with degenerative 
disc disease at L3/L4; and osteophyte of the navicular bone 
with no abnormality of the ankle visible.  Color photographs 
were also taken of the veteran's facial scars.  

In a rating decision dated in May 1996, the disability rating 
assigned for the lumbar spine disability was increased from 
10 to 20 percent.  The veteran was furnished a SSOC 
explaining that a higher rating was not warranted for that 
disability, or for the varicose veins, ankle, or scars.  
Medical records reveal December 1995 examination that noted 
chronic venous insufficiency/varicose veins of the left with 
no evidence of edema; a Jobst stocking for use above the knee 
was to be ordered.  Also of record is August 1996 treatment 
for low back pain for three days with mild palpable 
tenderness at L3-L5 bilaterally, intact deep tendon reflexes, 
motor, and sensory testing; the diagnosis was chronic low 
back pain.  X-rays taken in August 1996 revealed 
levoscoliosis that modified disc spaces at L2, L3, L4 and L5.  
The examiner noted it was impossible to make the diagnosis of 
a narrowed disc space at L5-S1, or at L4-5 because of the 
scoliosis and the pelvic tilt.  Neither spondylolysis nor 
spondylolisthesis were present, and the pedicles were not 
modified by any osteolytic or osteoblastic process.  Records 
dated in November 1996 reflect complaints of back pain after 
lifting something the day before, and ongoing treatment for 
the spider bite suffered in October 1993.  

In a VA compensation and pension examination conducted in 
March 1997 the examiner noted that the veteran complained of 
some tenderness or increased sensitivity in the eyebrow scar, 
especially in cold weather.  He also reported experiencing a 
fleeting, shooting pain in the area every couple of months or 
so.  It was reported that the scar's appearance had not 
changed appreciably in recent years.  Eye and eyelid motion 
were not affected by the scar.  Upon examination, the 
examiner reported about 1-cm lateral to the left outer 
canthus was a 2-cm linear scar, vaguely S-shaped, disposed 
vertically up through the lateral end of the left eyebrow.  
The scar was 1 to 2 mm wide, depressed about 1 to 2 mm.  It 
was soft and not adherent to underlying structures.  No 
erythema, scaling, ulceration or crusting was present.  
Disfigurement was characterized as mild and the examiner 
opined that the scar was not displeasing in appearance.  A 
color photograph of the eyebrow scar was included in the 
report.  

Another VA examination was conducted in November 1997, this 
time addressing both facial scars.  The eyebrow scar was 
described as a wing shaped almost 2-inch scar just opposite 
the left eye on the temple that was well healed, not horribly 
disfiguring and without any muscle or nerve damage.  The 
cheek scar was described as well healed, one-and-one-half 
inches just off to the right nares, going into the nasal 
labial fold.  It did not obstruct any of his muscles or nerve 
function, and was not visible due to the placement of the 
nasal labial fold; the examiner noted that it almost looked 
like the other side.  Photographs of the scars were taken.  A 
SSOC was provided to the veteran in April 1999 in which it 
was explained that the evidence did not support increased 
ratings for the left eye, as although the records from 
October 1998 indicated complaints of problems with the left 
eye prosthesis, once that prosthesis was replaced the 
problems abated; as there was no finding of blindness in the 
other eye, the veteran was not entitled to an increased 
rating.  The evidence also did not reflect that, even under 
the new rating criteria a rating of more than 10 percent was 
not warranted for varicose veins.  Increased ratings also 
remained denied for the veteran's service-connected left 
ankle disability and facial scars.  

Applicable Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

When the veteran suffers from the anatomical loss of one eye, 
the resulting disability is rated 40 percent disabling when 
the vision in the remaining eye is 20/40; 10 percent is to be 
added if an artificial eye cannot be worn.  Diagnostic Code 
6066.  Higher ratings are warranted when the vision in the 
remaining eye is 20/50 (50 percent rating under Diagnostic 
Code 6065); 20/70 or 20/100 (60 percent rating under 
Diagnostic Code 6065); 20/200 (70 percent under Diagnostic 
Code 6064); 15/200 (80 percent under Diagnostic Code 6064); 
10/200 (90 percent under Diagnostic Code 6064); and 5/200 
(100 percent under Diagnostic Code 6064); and 5/200 (100 
percent under Diagnostic Code 6063, and the veteran is also 
entitled to Special Monthly Compensation).  38 C.F.R. 
§ 4.84a.  

Limitation of motion of the lumbar spine is rated 10 percent 
disabling when the limitation is slight.  When the limitation 
is moderate, it is rated 20 percent disabling.  A 40 percent 
rating is warranted when limitation is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

When the law changes during the pursuit of a claim, the 
version most favorable to the veteran must be used to 
adjudicate his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Rating Schedule for assessing the 
level of impairment caused by varicose veins changed, 
effective January 12, 1998.  60 FR 65219, Dec. 11, 1997.  

The current version of the Rating Schedule, in effect since 
January 12, 1998, provides that when a veteran suffers from 
varicose veins, asymptomatic palpable or visible varicose 
veins are assigned a noncompensable rating under the Rating 
Schedule.  When the veteran suffers symptoms comparable with 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, a 10 percent rating is warranted.  For symptoms 
comparable with persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, the Rating Schedule provides a 20 
percent rating.  A 40 percent rating is warranted for 
symptoms comparable with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is appropriate when the 
veteran exhibits symptoms comparable with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted 
under the Rating Schedule when the veteran suffers symptoms 
comparable with the following findings attributed to the 
effects of varicose veins:  massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1999).  

The version of the Rating Schedule in effect at the time the 
veteran filed this claim provided the following guidance for 
rating unilateral varicose veins.  A noncompensable rating is 
warranted for mild varicosities with no symptoms.  A 10 
percent rating is warranted for moderate varicose veins, with 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins, involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm in diameter, with symptoms of pain or 
cramping on exertion, no involvement of deep circulation are 
rated 20 percent disabling.  Severe varicosities below the 
knee, with ulceration, scarring or discoloration and painful 
symptoms will be rated as moderately severe.  Severe varicose 
veins involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm in 
diameter, with marked distortion and sacculation, with edema 
and episodes of ulceration; no involvement of deep 
circulation are rated 40 percent disabling.  The highest 
rating available for unilateral varicose veins under the 
Diagnostic Code in effect until January 12, 1998, was 50 
percent, used when the veteran suffered symptoms comparable 
with pronounced varicose veins, and the findings revealed 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1991).  

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application to each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate 10 percent with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups, and rate 20 percent disabling with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  The Note to that Diagnostic Code also 
provides that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Code 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the ankle is rated 10 percent 
disabling when it is moderate, and 20 percent disabling when 
it is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible behavior or the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize the actually 
painful, unstable, or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Diagnostic Code 7800 provides rating criteria for assessing 
the level of disability due to disfiguring scars of the head, 
face or neck.  A 50 percent rating is warranted for symptoms 
comparable with complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  For severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, a 30 percent rating is warranted.  A 10 percent 
rating is appropriate for symptoms comparable with moderate 
scars; disfiguring.  Slight scars are to be rated a 
noncompensable rating.  The Note to the rating criteria for 
that Diagnostic Code indicates that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating may be 
increased to 50 percent, the 10 percent rating may be 
increased to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted to VA's central office for rating, together with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Superficial, poorly nourished scars with repeated ulceration 
are afforded a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

Superficial scars that are tender and painful on objective 
demonstration are to be rated 10 percent disabling under 
Diagnostic Code 7804.  The Note to that Diagnostic Code adds 
that the 10 percent rating will be assigned, when the 
requirements are met, even though the location of the scar 
may be on the tip of the finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  


Analysis
Entitlement to an increased rating for the veteran's service-
connected left eye enucleation, currently rated 40 percent 
disabling.
The Rating Schedule provides a rating higher than 40 percent 
for a veteran who has lost one eye only if the vision in the 
remaining eye is 20/50 or worse, or if he is unable to wear a 
prosthesis.  The evidence reflects that the veteran's vision 
in the remaining eye is 20/30.  The evidence also establishes 
that the veteran is able to wear a prosthesis.  Accordingly, 
the criteria for a rating of more than 40 percent have not 
been met, and an increased rating is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 
6063 through 6066.  

Entitlement to an increased rating for the veteran's service-
connected degenerative changes, lumbar spine, currently rated 
20 percent disabling.
The symptoms and manifestations of the veteran's low back 
disability are set out in detail above.  They reflect several 
incidents of back pain, but the medical evidence regarding 
those complaints contain no indication that the veteran also 
suffered neurological impairment due to back pain.  Range of 
motion has been characterized as normal.  The Board notes the 
veteran's complaints of pain, but also notes that upon 
examination there was no indication that the veteran's motion 
was limited by pain to the extent the resulting impairment 
would more accurately be characterized as severe than as 
moderate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5292.  Accordingly, a 
disability rating of more than 20 percent is not warranted 
for the veteran's low back disability.  

Entitlement to an increased rating for the veteran's service-
connected varicose veins; left lower leg, currently rated 10 
percent disabling.
During the 1992 VA examination, the examiner characterized 
the veteran's varicose veins as moderate to severe; the 
version of the rating schedule in effect at that time 
provided a 20 percent disability rating for moderately severe 
varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1991).  The evidence suggests that the veteran suffers 
varicosities both above and below the left knee.  See Report 
of VA Examination dated in September 1995.  The record does 
not contain evidence that the veteran suffers from severe 
varicosities with involvement of the long saphenous over 2 cm 
in diameter, marked distortion and sacculation.  There was 
one mention of edema attributed at least in part to varicose 
veins (See Report of VA Examination dated in September 1995), 
but in a subsequent report dated in December 1995 the 
examiner noted no edema.  There is no evidence the varicose 
veins cause ulceration or involve deep circulation.  Based on 
the foregoing, the Board finds that the symptomatology 
attributed to the veteran's varicose veins of the left leg 
represent a disability picture more accurately reflected by a 
20 percent rating under the old version of the regulations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120 (1991).  Accordingly, the disability rating for the 
veteran's service-connected varicose veins of the left leg is 
increased to 20 percent. 

As required by the United States Court of Appeals for 
Veterans Claims, formerly known as the United States Court of 
Veteran's Appeals, holding in Karnas, the Board has also 
considered the symptoms and manifestations of disability 
using the new version of the rating criteria.  Under the new 
version of the regulations, a higher rating is warranted if 
the veteran suffers, inter alia, persistent edema.  The 
record does not reflect that the veteran suffers from 
persistent edema.  Accordingly, a rating higher than 10 
percent under the new rating criteria is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104 Diagnostic Code 7120 
(1999).  

Entitlement to an increased (compensable) rating for the 
veteran's service-connected degenerative changes, left ankle.
The record contains x-ray evidence of traumatic arthritis of 
the left ankle, which is rated using Diagnostic Codes 5003 
and 5271, limitation of motion of the ankle.  The Board notes 
the veteran's testimony regarding the impairment he suffers 
due to ankle problems, which are primarily pain on use.  
However, the medical evidence reveals normal range of motion, 
equal to that of the right ankle.  There was no objective 
evidence of functional loss, more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling deformity or 
atrophy of disuse.  As the evidence does not a support a 
finding that the disability attributable to the service-
connected degenerative changes of the left ankle could be 
characterized as either moderate or marked, a compensable 
rating is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5003-5271.  

Entitlement to an increased (compensable) rating for the 
veteran's service-connected scar on the right cheek
A compensable rating under Diagnostic Code 7800 requires 
symptoms of a disability that could be characterized as 
moderate, disfiguring (for a 10 percent rating), severe (for 
a 30 percent rating) or complete or exceptionally repugnant 
(for a 50 percent rating).  The Board has considered the 
veteran's testimony that his scar is disfiguring, but has 
also considered the opinions of the medical personnel who 
examined it.  None of them characterized the scar as 
moderately, severely or completely or exceptionally 
disfiguring.  Those who commented on the level of 
disfigurement caused by the scar include the November 1997 
examiner, who described it as well healed and nonvisible due 
to its placement in the nasal labial fold.  The examiner 
added that the right cheek looks almost like the left cheek.  
The examiner added that function of the area was not 
impaired.  There is no allegation of, nor do the photographs 
suggest, marked discoloration.  Based on the foregoing, the 
Board concludes that the evidence supports the assignment of 
a noncompensable rating for the veteran's right cheek scar.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7800.

The Board has also considered whether a compensable rating 
might be available under one of the other diagnostic codes 
that rate disability due to scars.  The evidence reveals that 
the scar is well healed, is not poorly nourished and has not 
caused repeated ulceration.  It is not painful on objective 
demonstration, and the evidence reveals it does not impair 
the function of the right cheek.  The evidence also reveals 
the scar is not adherent to the underlying tissues.  Based on 
the foregoing, the Board finds that a compensable rating is 
not warranted under any other diagnostic codes.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.

Entitlement to an increased (compensable) rating for the 
veteran's service-connected scar of the left eyebrow
A compensable rating under Diagnostic Code 7800 requires 
symptoms of a disability that could be characterized as 
moderate, disfiguring (for a 10 percent rating), severe (for 
a 30 percent rating) or complete or exceptionally repugnant 
(for a 50 percent rating).  The Board has considered the 
veteran's testimony that his scar is disfiguring, but has 
also considered the opinions of the medical personnel who 
examined it.  None of them characterized the scar as 
moderately, severely or completely or exceptionally 
disfiguring.  Those who commented on the level of 
disfigurement caused by the scar include the March 1997 
medical opinion that there was only "mild disfigurement, if 
any, and the scar is not displeasing in appearance."  The 
photograph obtained at that time supported that conclusion.  
In the report of the November 1997 examination the physician 
indicated the scar was "not horribly disfiguring, and is 
without any muscle or nerve damage."  The photograph 
obtained at that time was less clear but supported that 
conclusion.  There is no allegation, nor do the photographs 
suggest, of marked discoloration.  Based on the foregoing, 
the Board concludes that the evidence supports the assignment 
of a noncompensable rating for the veteran's left eyebrow 
scar.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800.

The Board has also considered whether a compensable rating 
might be available under one of the other diagnostic codes 
that rate disability due to scars.  The evidence reveals that 
the scar is well healed, is not poorly nourished and has not 
caused repeated ulceration.  Although at one time the veteran 
reported a pain in the area of the scar occurring 
approximately once a month, it is not painful on objective 
demonstration, and the evidence reveals it does not impair 
the function of the eyelid.  The evidence also reveals the 
scar is not adherent to the underlying tissues.  Based on the 
foregoing, the Board finds that a compensable rating is not 
warranted under any other diagnostic codes.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  


ORDER

1.  A well-grounded claim not having been presented, service 
connection for a bilateral shoulder disability is denied.  

2.  A well-grounded claim not having been presented, service 
connection for a left knee disability is denied.

3.  A well-grounded claim not having been presented, service 
connection for a disability manifested by chest pain is 
denied.

4.  A well-grounded claim not having been presented, service 
connection for hearing loss is denied.

5.  A well-grounded claim not having been presented, service 
connection for tinnitus is denied.

6.  Entitlement to a rating of more than 40 percent for the 
veteran's service-connected left eye enucleation is denied.  

7.  Entitlement to a rating of more than 20 percent for the 
veteran's service-connected degenerative changes, lumbar 
spine, is denied.

8.  Entitlement to a rating of 20 percent for the veteran's 
service-connected left leg varicose veins is granted.  

9.  Entitlement to a compensable rating for the veteran's 
service-connected degenerative changes, left ankle, is 
denied.  

10.  Entitlement to a compensable rating for the veteran's 
service-connected scar of the right cheek is denied.

11.  Entitlement to a compensable rating for the veteran's 
service-connected scar of the left eyebrow is denied.


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

